Citation Nr: 9921634
Decision Date: 05/24/99	Archive Date: 08/06/99

DOCKET NO. 94-36 021               DATE 

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Muskogee, Oklahoma

THE ISSUE

Entitlement to service connection for a neck disorder, to include
spasmodic torticollis.

REPRESENTATION 

Appellant represented by: Oklahoma Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL 

The veteran 

ATTORNEY FOR THE BOARD 

K. Ehrman, Counsel 

INTRODUCTION

The veteran had active duty from April 1951 to December 1951, and
December 1953 to December 1957.

This matter comes before the Board of Veterans'Appeals (Board) on
appeal from a July 1994 rating decision of the RO, which denied,
inter alia, service connection for a neck disorder, to include
spasmodic torticollis (neck disorder or torticollis herein).

It is also noted that the appeal initially included a claim for
service connection for post-traumatic stress disorder (PTSD).
However, in March 1996, the claim was granted by the RO, the
veteran was given notice in April 1996 that this was considered a
full grant of benefit, and he failed to initiate an appeal.
Additionally, in November 1996, after the completion of requested
VA examinations, the RO denied a claim for an increased rating for
service-connected PTSD. Again, after notice of this decision was
issued to the veteran in February 1996, he did not initiate an
appeal. Accordingly, the PTSD matter is not before the Board.

It is also noted that in June 1996, the RO denied an expanded claim
on appeal for service-connection, to include degenerative disease
of the cervical spine, as well as torticollis. As such, the issue
on appeal, service connection for a neck disorder, is sufficiently
broad to include any degenerative disease of the neck, and the
matter is as identified on the front page of the immediate
decision.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's claim on appeal has been obtained by the RO.

2. It is as least as likely as not that the veteran's spasmodic
torticollis has increased in severity as a result of service-
connected PTSD.

2

CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, secondary
service connection for the degree of disability resulting from
aggravation of the veteran's spasmodic torticollis of the neck by
service-connected PTSD is warranted. 38 U.S.C.A. 5107 (West 1991);
38 C.F.R. 3.102, 3.310(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Background

The veteran's service medical records are incomplete, and consist
of no more than an October 1956 Report of Medical Examination and
a February 1957 statement of the veteran indicating that there had
been no change in his physical condition since the last
examination, both dated many months prior to his separation from
service effective in December 1957. Neither includes any complaint,
finding, or diagnosis as regards the veteran's neck. The veteran
was separated from active duty in December 1957, and it is noted at
the onset of this discussion that the medical evidence of record
shows no treatment for any neck disorder prior to May 1993, when
the veteran gave a six to seven year history of neck trouble.

The evidence of record includes many private and VA examinations,
both physical and psychiatric, and shows a first diagnosis of
torticollis lateralcollis with a left head tilt on private
examination in May 1993, from W. D. Shipley, M.D. VA treatment
records show a first VA diagnosis on spinal examination in March
1994. The etiology remained unclear or unspecified for several
years. Treatment records from the Choctaw Nation Hospital for the
period from November 1993 to July 1994 include a psychiatrist's
diagnosis of conversion disorder and PTSD. The diagnosis was later
amended to include torticollis, possibly secondary to a conversion
disorder and "history of PTSD," as well as torticollis probably
secondary to conversion disorder and PTSD, with an ultimate
diagnosis of spasmodic torticollis, idiopathic versus conversion
disorder. Most of the remaining private and VA treatment records
are silent as to the etiology of the veteran's neck disorder. See
the January

3

1994 psychiatric report of B.G. Vad, M.D.; reports of D. Jones-
Saumty, dated in September and November 1995; and VA examination
reports of November 1994, December 1994, and March 1996.

On VA spinal examination in May 1996, the veteran reported that his
neck symptoms occur every day and worsen when he's agitated or
anxious. The diagnoses were PTSD and spasmodic torticollis. On
review of the claims file, the examiner opined that the veteran's
PTSD did contribute to this spasmodic torticollis in a limited
fashion.

[A June 1996 VA medical opinion statement was obtained from a
psychiatrist employed by the RO without an examination of the
veteran, and, as indicated in the Board's January 1998 REMAND, is
not for consideration in the appeal. See Austin v. Brown, 6 Vet.
App. 547 (1994).]

Subsequently, the veteran was provided three separate VA
examinations in August 1996. On VA PTSD examination, a review of
the claims file was completed. Her diagnoses were PTSD and
psychophysiologic musculoskeletal reaction. The examiner opined
that she could see no connection between the veteran's problems
with his neck and his PTSD. She added that the veteran's neck
problems did not involve pain, and were more closely associated
with a psychophysiological musculoskeletal reaction that is
unrelated to symptoms of PTSD.

On VA examination of the neck in August 1996, the impression was
recurrent torticollis, "compatible" with a psychophysiological
musculoskeletal reaction. This second examiner noted that the
veteran displays evidence of psychogenic torticollis, but without
muscle spasm or pain. It was opined that the veteran does not
really have findings of torticollis, and that his neck disorder is
not etiologically related to PTSD. No statement was made as to any
aggravation of any nonservice-connected neck disorder by service-
connected PTSD.

On VA spinal examination in August 1996, the veteran indicated that
his neck symptomatology began after a stressful incident in
service. The impression was radiologic evidence of cervical spine
disease, and torticollis. The examiner opined

4

that the radiologic changes were not related to PTSD. However,
historically, the torticollis "seems to be relate to his emotional
problem[s] which apparently ha[ve] been diagnosed as PTSD."

The Board issued a REMAND in January 1998, noting that
aggravation/Allen issue had not been addressed, other than somewhat
indirectly on VA examinations in May and August 1996. Consistent
with the Board's January 1998 REMAND, the veteran was afforded VA
PTSD and spinal examinations.

On April 1998 VA spinal examination, the veteran indicated that his
neck disorder was worse when he is under stress. The examiner's
diagnoses were torticollis, and history of PTSD. The examiner
opined that while PTSD did not "cause" the torticollis, it was felt
that it "can certainly" aggravate it, and that, apparently in the
veteran's case, aggravated it by "50 percent."

On April 1998 VA PTSD examination, it was again opined that
service-connected PTSD did not "cause" the veteran's torticollis.
The examiner noted, in general, however, that while torticollis is
not a common condition, it is not a rare condition either, and
often the cause is unknown. The examiner noted that sometimes
torticollis is believed to be related to increased tone of the
basal ganglia, but in a majority of the patients, there is no focal
lesions in the brain to explain the localized spasms. As to any
aggravation, the examiner noted that since the spasmodic
torticollis is a condition where there is an increase in the muscle
tone, any situations where there is increased anxiety could
theoretically increase the spasm of muscles. With the veteran's
diagnosis of PTSD, it was felt that there was a potential for
increased anxiety, in general. However, this increased anxiety
would be expected to be diffuse in nature, as well as manifested by
increased tone in the other muscles of the body, not just the neck.
As the examiner noted no increase in tone in any other muscles of
the veteran's body, it was felt that PTSD was not aggravating his
spasmodic torticollis. The examiner additionally noted that the
veteran was taking Clonopin, an anti-seizure and anti-anxiety
medication, as well as a muscle relaxant. The diagnoses were PTSD,
chronic, and spasmodic torticollis, etiology idiopathic.

5

In May 1998, the RO specifically denied service connection for a
neck disorder including spasmodic torticollis as secondary to
service-connected PTSD.

B. Analysis

Initially, the Board notes that the RO attempted to obtain copies
of the remainder of the veteran's service medical records, but with
no success. In April 1994, the RO received notice that any such
service medical records may have been destroyed in a July 1973 fire
at the National Personnel Records Center (NPRC). Subsequently,
after a request to do so, the veteran notified the RO that he had
no additional information or copies of service medical records for
use in any reconstruction of his service medical records. Although
the Board acknowledges that, under these circumstances, the VA is
held to a heightened duty to explain findings (see O'Hare v.
Derwinski, 1 Vet. App. 365, 367 (1991)), the Board is satisfied
that the RO has expended sufficient efforts to obtain the veteran's
service medical records.

Service connection may be granted for disability resulting from a
disease or injury incurred or aggravated during active military
service. 38 U.S.C.A.  1110, 1131 (West 1991); 38 C.F.R. 3.303(a)
(1998). Certain conditions, including arthritis (degenerative
disease of the cervical spine or neck), are deemed by VA to be
chronic per se, and these conditions will be presumed to have been
incurred in service if they were manifested to a compensable degree
within a prescribed period of time after the veteran's service
ended (one year for arthritis), even though there is no record of
the conditions in service. The presumption is rebuttable by
probative evidence to the contrary. 38 U.S.C.A. 1101, 11 12,1113;
38 C.F.R. 3.307, 3.309.

At times during the course of his appeal, including on VA spinal
examination in August 1996, the veteran has alleged that his neck
disorder began during his first period of service in response to an
especially upsetting event, which brought on nervousness and
stress. He and his representative have also asserted, in the
alternative, that his neck disorder, currently diagnosed as
spasmodic torticollis and cervical degenerative disease, are
secondary to, or were aggravated by, service- connected PTSD.
However, as noted above, the available service medical records

6

(albeit incomplete) are negative--that is, the examination report
of October 1956 is silent as to any neck complaint, finding, or
diagnosis. Additionally, the veteran has stated during several VA
and private examinations that he received no neck treatment until
approximately 1988-many years after his separation from service in
December 1957. Finally, there is no medical opinion of record that
links any diagnosed neck disorder, to include torticollis or
cervical spine disease, to the veteran's military service. The one
VA physician to comment upon Hence, there is basis for a grant of
service connection for any diagnosed neck disorder on a direct or
a presumptive basis.

Additionally, however, service connection may be granted for a
"[d]isability which is proximately due to or the result of a
service-connected disease or injury." 38 C.F.R. 3.3 10(a); Harder
v Brown, 5 Vet. App. 183, 187-89 (1993). That regulation has been
interpreted to permit service connection for the degree of
aggravation to a nonservice connected disorder that is proximately
due to or the result of a service-connected disorder. See Allen v.
Brown, 7 Vet. App. 439, 448 (1995). When aggravation of a
nonservice-connected condition is proximately due to or the result
of a service-connected condition, such veteran shall be compensated
for the degree of disability (but only that degree) over and above
the degree of disability existing prior to the aggravation. Id.

The veteran is service connected for PTSD. The record does not
indicate, and the veteran does not contend, that his PTSD causes or
aggravates degenerative changes in his cervical spine (indeed, in
the only medical opinion to specifically address the relationship
between such changes and the veteran's PTSD, an August 1996 VA
spinal examiner indicated that the radiologic changes were not
related to PTSD). Rather, the veteran asserts that his PTSD, and
manifested anxiety, has caused his neck disorder diagnosed as
torticollis. However, the claims file is devoid of any medical
evidence that supports such an assertion. Of the physicians to
directly address the question of whether PTSD caused the veteran's
torticollis, the Board notes that an August 1996 VA PTSD examiner
felt that there was no relationship whatsoever between service-
connected PTSD and the veteran's neck disorder, and an August 1996
VA examiner opined that no current neck disorder was etiologically
related to service-connected PTSD. Additionally, while an August
1996 VA spine

7

examiner offered that,the veteran's neck disorder historically
"seems to be related to his emotional problem which apparently has
been diagnosed as PTSD," he went on to say that such fell short of
the sort of medical evidence necessary to show that service-
connected PTSD caused the torticollis. Moreover, both the April
1998 VA orthopedic examiner and the April 1998 VA PTSD examiner
specifically indicated that service-connected PTSD did not "cause"
the veteran's neck disorder. Accordingly, secondary service
connection for torticollis is not warranted on the basis that such
condition was caused by PTSD.

The Board notes, however, that the record does include medical
opinions to the effect that the veteran's PTSD may aggravate his
torticollis. As noted above, the May 1996 VA spine examiner
indicates that PTSD "contributes to his spasmodic torticollis in a
limited fashion." Furthermore, the August 1998 VA spinal examiner
was of the opinion that "[h]istorically, the torticollis seems to
be related to his emotional problem which apparently has been
diagnosed as PTSD." Finally, the opinion of the April 1988 VA
spinal examiner, the strongest affirmative opinion on this point,
indicates not only the possiblity that aggravation could occur, but
the conclusion that it had, "apparently," occurred in this case, to
a degree of "50 percent."

Two medical opinions appear to militate against the question of
aggravation of nonservice-connected spasmodic torticollis by
service-connected PTSD. The August 1996 VA PTSD examiner
essentially ruled out a relationship specifically between a neck
condition and PTSD; she acknowledged, however, that the veteran's
neck condition was more closely associated with an unidentified
pyschophysiological musculoskeletal reaction. Furthermore, the
April 1998 VA PTSD examiner specifically opined that service-
connected PTSD did not aggravate any neck disorder. The bases for
this opinion apparently were that the veteran presently takes
Clonopin medication for the control of anxiety and seizures
(apparently neck spasms), the fact that the spasmodic torticollis
was thought to be idiopathic in origin, and the observation that
service-connected PTSD had not aggravated other muscles of the
veteran's body. On this latter point, the examiner opined that any
PTSD related anxiety would be expected to be "diffuse," and as no
other muscles of the body were affected, any such aggravation was
less likely to

8

have manifested in just the neck area. Significantly, by such
statement, the examiner did not entirely rule out the possibility
of such an aggravation relationship.

After carefully considering all the medical evidence pertaining to
question of whether PTSD, in fact, aggravates the veteran's
torticollis, the Board finds that some doubt remains. The veteran's
complaints have clinically been observed and diagnosed,
consistently reported and diagnosed over time, and well documented.
He currently is diagnosed with torticollis of the neck; several
physicians have indicated that such condition is aggravated by
service-connected PTSD, and the single physician who found against
aggravation did not rule out the possiblity altogether. As there is
probative evidence both for and against the claim for service
connection for torticollis on the specific question of whether the
veteran's service- connected PTSD has "aggravated" his spasmodic
torticollis, the probative evidence is in relative equipoise on
this point. In such a case, the benefit of the doubt must be
resolved in favor of the veteran. See 38 U.S.C.A. 5107(b); 38
C.F.R. 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
Accordingly, the Board concludes that service connection for of
additional impairment resulting from aggravation of the veteran's
spasmodic torticollis of the neck by service-connected PTSD is
warranted under 38 C.F.R. 3.310(a).

ORDER

Service connection for the degree of additional disability
resulting from aggravation of the veteran's spasmodic torticollis
of the neck, by his service-connected PTSD, is granted.

JACQUELINE E. MONROE 
Member, Board of Veteran's Appeals

9 
